EXHIBIT 31.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Mary Jane Graves, certify that: 1.I have reviewed this Annual Report on Form 10-K/A of BioScrip, Inc.; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: July 14, 2011 /s/ Mary Jane Graves Mary Jane Graves, Chief Financial Officer, Treasurer, and Principal Financial Officer
